t c memo united_states tax_court jordon jay fingar petitioner v commissioner of internal revenue respondent docket no filed date jordon jay fingar pro_se john t lortie avarian r mckendrick and marjorie desporte-bryan specially recognized for respondent memorandum findings_of_fact and opinion parr judge respondent determined deficiencies in and additions to petitioner's federal income taxes as follows additions to tax_year deficiency sec_6651 sec_6653 dollar_figure big_number big_number big_number dollar_figure dollar_figure 1on brief respondent argues that pursuant to sec_6653 petitioner is subject_to a dollar_figure addition_to_tax for however in the notice_of_deficiency respondent determined the sec_6653 addition_to_tax for to be dollar_figure we find the dollar_figure amount to be a typographical error all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated all dollar amounts are rounded to the nearest dollar unless otherwise indicated for and petitioner made estimated_tax payments of dollar_figure and dollar_figure respectively petitioner however did not file his and federal_income_tax returns until date respondent issued the notice_of_deficiency for and on date accordingly the notice_of_deficiency is valid since it was issued within years of the date petitioner filed his returns for the taxable years in issue sec_6501 it appears respondent improperly assessed petitioner for and on the basis of a substitute return filed under sec_6020 without issuing a notice_of_deficiency in violation of sec_6213 as a result of a question from the court respondent released the lien for but did not release the lien for apparently because petitioner's purported liability as determined by respondent was not satisfied after concessions by the parties the issues for decision are whether petitioner may claim schedule a deductions for taxes and interest in excess of the amounts allowed by respondent for the taxable years in issue we hold he may to the extent set out below whether pursuant to sec_162 petitioner may claim unreimbursed business_expense deductions in excess of the amounts allowed by respondent for the taxable years in issue we hold he may to the extent set out below whether pursuant to sec_280a petitioner is entitled to deduct home_office expenses for the taxable years in issue we hold he is not whether for petitioner had unreported interest_income of dollar_figure we hold he did not whether for petitioner is entitled to a theft_loss not previously claimed on his return we hold he is not whether pursuant to sec_6651 petitioner is liable for additions to tax for his failure to timely file federal_income_tax returns for the taxable at trial and on brief respondent concedes that petitioner correctly reported his share of his then law firm's partnership income of dollar_figure for and dollar_figure for respondent further concedes that petitioner correctly claimed keogh_plan deductions of dollar_figure for and dollar_figure for respondent further concedes that petitioner provided receipts to verify the amounts set out below were spent by petitioner for and amount verified amount verified item taxes interest auto sailboat big_number t e dollar_figure big_number big_number -0- -0- dollar_figure big_number big_number big_number years in issue we hold he is whether pursuant to sec_6653 petitioner is liable for additions to tax for negligence or intentional_disregard_of_rules_and_regulations for the taxable years in issue we hold he is findings_of_fact some of the facts have been stipulated and are so found the stipulated facts and the accompanying exhibit sec_3 are incorporated into our findings by this reference at the time the petition in this case was filed petitioner resided in surfside florida petitioner during petitioner was a real_estate attorney and partner at the law firm of robinson silverman pearce aronsohn sand berman robinson silverman or the firm in new york city while at robinson silverman petitioner began working on transactions of the bank of new york the bank one of the firm's larger and more active clients at that time petitioner was representing the bank in negotiating and closing multi- million dollar construction loans for large hotels condominiums and office buildings all over the country robinson silverman was not the only firm representing the bank during robert greenbaum greenbaum a partner at at trial petitioner offered exs and into evidence respondent objected on the grounds of relevancy upon consideration we find that the exhibits fail to address the issues in the instant case accordingly respondent's objections are sustained another new york law firm also represented the bank on construction loan transactions petitioner and greenbaum had been friends for some time they had worked together at a firm in brooklyn new york after graduating from law school and petitioner was the best man at greenbaum's wedding sometime before jimmy hamilton hamilton an officer at the bank approached petitioner and greenbaum with a proposition the bank was dissatisfied with the way robinson silverman and greenbaum's firm were handling the bank's business knowing that petitioner and greenbaum were old friends hamilton suggested that they both leave their respective firms and form a boutique law firm which would represent the bank the bank was starting a new project in miami florida known as the turnberry isle yacht and racquet club turnberry isle a planned luxury condominium complex on the intercoastal waterway the turnberry isle project alone would entail construction loans in excess of dollar_figure million to be financed by the bank with the legal representation of the bank to be exclusively by petitioner and his new law firm the bank had other similar construction deals in florida which would be directed to their new firm if petitioner and greenbaum agreed they would be permitted to represent other clients with the bank's approval petitioner and greenbaum immediately accepted the bank's offer until petitioner and greenbaum left their respective jobs the bank continued to give their firms business sometime in petitioner greenbaum and dickey another attorney formed the new law firm known as dickey greenbaum fingar dickey greenbaum dickey greenbaum was located in a downtown office space selected by the bank and close to it the blue chip in petitioner purchased the blue chip blue chip or the boat a year-old 37-foot sailboat for dollar_figure petitioner paid dollar_figure in cash and financed the rest at an interest rate of 9½ percent during the taxable years in issue petitioner used the boat to entertain clients opinion at the outset we note that the recordkeeping by petitioner for the years in issue was inconsistent and disorganized while we found petitioner generally to be a credible witness his lack of consistent recordkeeping and his disorganized presentation at trial caused the court much additional effort in reviewing the record and sorting out the issues thus the responsibility for any omissions in the record lies with petitioner given that petitioner has the burden_of_proof such omissions weigh against him issue schedule a deductions respondent determined that for and petitioner is not entitled to deduct taxes and interest in excess of the amounts allowed in the notice_of_deficiency petitioner asserts that the amounts claimed for taxes and interest have been sufficiently substantiated both through his oral testimony and the documentary_evidence presented at trial as a general_rule the commissioner's determinations are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 962_f2d_973 10th cir affg brock v commissioner tcmemo_1989_641 moreover deductions are a matter of legislative grace and the taxpayer bears the burden of proving that he is entitled to any deduction claimed rule a 292_us_435 this includes the burden of substantiation 65_tc_87 affd per curiam 540_f2d_821 5th cir failure to prove the exact amount of an otherwise deductible item is not fatal because generally unless precluded by sec_274 we may estimate the amount of such an expense and allow the deduction to that extent 255_f2d_128 in the notice_of_deficiency respondent allowed petitioner to deduct the following amounts item taxes interest amount allowed amount allowed dollar_figure big_number dollar_figure -0- 10th cir affg 27_tc_413 39_f2d_540 2d cir the estimate however must have some reasonable evidentiary basis 85_tc_731 a taxes respondent determined that petitioner is entitled to deduct taxes of dollar_figure and dollar_figure for and respectively petitioner deducted taxes of dollar_figure for and dollar_figure for sec_164 generally permits taxpayers to deduct state_and_local_income_taxes general sales_taxes and taxes on the sale of gasoline paid_or_accrued within the taxable_year sec_1_164-1 income_tax regs petitioner estimated his deduction for general_sales_tax on the basis of a sales_tax of percent multiplied by the various purchases he made for the boat the car and other miscellaneous expenditures he incurred during the taxable years in issue petitioner's explanation although logical is implausible he deducted dollar_figure in general_sales_tax for each year assuming a sales_tax of percent petitioner would have had to purchase dollar_figure worth of items subject_to sales_tax in and to have incurred dollar_figure in general_sales_tax for each of those the dollar_figure in taxes that petitioner deducted in includes dollar_figure for state_and_local_income_taxes dollar_figure for state and local gasoline tax and dollar_figure for general_sales_tax the dollar_figure in taxes that petitioner deducted in includes dollar_figure for state_and_local_income_taxes dollar_figure for personal_property_tax and dollar_figure for general_sales_tax years this is unlikely given that petitioner reported income for and of dollar_figure and dollar_figure respectively it is reasonable to infer however that petitioner made purchases in connection with his boat and car and for other miscellaneous items accordingly we hold that petitioner may deduct general_sales_tax of dollar_figure for and dollar_figure for cohan v commissioner supra for respondent concedes that petitioner paid new york state income taxes of dollar_figure for respondent did not allow petitioner to deduct any state income taxes because he failed to substantiate that he incurred such expenditures petitioner testified however that he paid state_and_local_income_taxes for but was unable to get a copy of his cashed checks because the bank he had used went out of business given that petitioner's income did not substantially fluctuate from to it is reasonable to infer that petitioner paid approximately the same amount of state income taxes in as he did in accordingly we allow petitioner to deduct dollar_figure in state income taxes for b interest respondent determined that petitioner is entitled to deduct interest of dollar_figure and zero for and respectively petitioner deducted interest of dollar_figure for and dollar_figure for sec_163 generally permits taxpayers to deduct interest_paid or accrued within the taxable_year on indebtedness sec_1_163-1 income_tax regs see also 93_tc_123 petitioner presented no documentation to substantiate the interest deductions claimed except for dollar_figure which respondent conceded for petitioner testified that he tried to obtain a copy of his cashed checks for and from his bank but the bank was no longer in existence during these years petitioner had outstanding a dollar_figure loan on his sailboat and a dollar_figure loan on his car it is thus reasonable to infer that petitioner incurred interest_expenses in excess of the amounts allowed by respondent in the notice_of_deficiency using our best estimate we hold that petitioner may deduct interest of dollar_figure in and dollar_figure in cohan v commissioner supra issue unreimbursed business_expenses respondent determined that for and petitioner is not entitled to deduct automobile expenses travel and entertainment_expenses and expenses_incurred in connection with his boat in excess of the amounts allowed in the notice_of_deficiency in the notice_of_deficiency respondent allowed petitioner to deduct the following amounts item amount allowed amount allowed continued a automobile expenses respondent determined that petitioner may deduct dollar_figure in automobile expenses for and dollar_figure for petitioner asserts that he used his jaguar xj-12-l the car solely for business purposes therefore his deductions for the taxable years in issue are fully allowable sec_162 generally allows a taxpayer to deduct all ordinary and necessary expenses_incurred during the taxable_year in carrying_on_a_trade_or_business sec_162 an expense is ordinary if it is considered to be normal usual or customary in the context of the particular business out of which it arose 308_us_488 an expense is necessary if it is appropriate and helpful to the operation of the taxpayer's trade_or_business 383_us_687 a taxpayer's general statement that his expenses were incurred in pursuit of a trade_or_business normally is not sufficient to establish that the expenses had a reasonably direct relationship to that trade_or_business 50_tc_177 affd per curiam 409_f2d_1359 2d cir rather a taxpayer ordinarily must maintain records sufficient to permit verification of income and expenses continued auto t e sailboat -0- dollar_figure -0- big_number dollar_figure -0- sec_6001 sec_1_6001-1 income_tax regs accordingly we must determine whether petitioner has met his burden of proving that such expenses satisfy the requirements of sec_162 for and petitioner deducted dollar_figure and dollar_figure respectively for business travel and entertainment_expenses petitioner's automobile expenses are included in these amounts the record however is unclear as to the specific amount that petitioner claimed for automobile expenses in the notice_of_deficiency for respondent allowed petitioner as a reasonable deduction miles per week pincite cents per mile or dollar_figure for respondent did not allow petitioner a deduction for any expenses he incurred in connection with the car respondent argues that petitioner did not maintain a mileage log nor did he record the business_purpose of his auto expenses accordingly respondent contends that petitioner failed to establish the total business miles driven during the taxable years in issue at trial petitioner testified that he used his car to transport clients to and from closings he further testified that he did not drive to work but used the subway to commute furthermore petitioner stressed that because he lived in manhattan he did not need a car that maintaining a car in new sec_274 was added to apply to years beginning after sec_274 requires specific substantiation for expenses with respect to any listed_property as defined in sec_280f sec_280f includes any passenger_automobile as listed_property york city was extremely expensive and that he used the car solely for business to transport clients given the availability of mass transportation in new york city the constant traffic congestion and the high cost of as well as the restrictions on parking we find highly persuasive petitioner's testimony that he did not use his car for commuting at trial respondent conceded that for and petitioner substantiated automobile expenses of at least dollar_figure and dollar_figure respectively thus on the basis of the entire record we hold that petitioner may deduct dollar_figure in and dollar_figure in b sailboat respondent determined that for and petitioner is not entitled to deduct any expenses_incurred in connection with the ownership and operation of the blue chip because he failed to establish that the expenses he incurred in connection with the boat were ordinary and necessary under sec_162 petitioner asserts that he used the boat solely for business purposes therefore he contends that his deductions for the taxable years in issue are fully allowable however sec_162 does not control this issue for tax years beginning in sec_274 strictly disallows the deduction otherwise allowable of an item with respect to a facility used for or in connection with entertainment as defined in sec_274 such as a boat 88_tc_1562 affd without published opinion 851_f2d_362 11th cir see also sec_1_274-2 income_tax regs accordingly we hold that petitioner cannot deduct any expenses_incurred in connection with the blue chip c travel and entertainment respondent determined that petitioner is entitled to deduct dollar_figure in travel and entertainment t e expenses for and dollar_figure for petitioner deducted t e expenses of dollar_figure for and dollar_figure for petitioner asserts that he provided respondent with receipts to verify that he incurred such expenses therefore he argues that his t e deductions for the taxable years in issue are fully allowable a taxpayer is required under sec_274 to substantiate entertainment_expenses by adequate_records to corroborate his or her own testimony as to the amount of the expense the time and place the expense was incurred the business_purpose of the expense and the business relationship to the taxpayer of each expense incurred sec_1_274-5 income_tax regs for travel_expenses incurred while away from home a taxpayer must maintain adequate_records reflecting the amount of each separate expenditure of transportation and lodging the at trial and on brief petitioner asserts that he is entitled to a depreciation deduction for the blue chip not previously claimed on his and returns given our holding however that petitioner's boat is an entertainment_facility within the meaning of sec_274 a depreciation deduction with respect to the boat is disallowed dates of departure and return for each trip and the number of days spent on business the place of travel and the business benefit derived by the taxpayer for each trip sec_1_274-5 income_tax regs at trial petitioner's testimony regarding his travel meal and entertainment_expenses was vague and in many instances incoherent although petitioner submitted various receipts and a personal diary for each tax_year establishing that he incurred expenses these documents fail to establish the business_purpose and business relationship of these expenses accordingly petitioner has failed to meet the strict substantiation requirements of sec_274 and we therefore sustain respondent's determination for the taxable years in issue issue home_office_deductions respondent determined that petitioner is not entitled to a home_office deduction for the taxable years in issue petitioner asserts that during his home_office was used for many meetings with the bank people and with greenbaum and dickey plotting our escape from our respective firms similarly in petitioner asserts that he used his home_office to meet with clients from robinson and silverman and to wind down his old business sec_280a generally prohibits the deduction of otherwise allowable expenses with respect to the use of an individual taxpayer's home sec_280a provides a narrow exception to the disallowance of home_office_deductions where a taxpayer can establish that a portion of the home is used exclusively on a regular basis as the taxpayer's principal_place_of_business or as a place of business which is used by clients or customers in meeting or dealing with the taxpayer in the normal course of business while determination of a taxpayer's principal_place_of_business for purposes of sec_280a depends upon the particular facts of the case the two primary factors applied in determining whether a home_office qualifies as a taxpayer's principal_place_of_business are the relative importance of the activities performed at each business location and the time spent at each location 506_us_168 petitioner has failed to establish that he used a portion of his apartment exclusively on a regular basis for business petitioner testified that the alleged home_office was located in a dining area between the living room and the kitchen there is no indication that the room was partitioned off from the rest of the apartment furthermore the evidence does not enable us to find that petitioner used his home_office to regularly meet with clients finally petitioner has failed to establish that his home_office was his principal_place_of_business the evidence is clear that during the taxable years in issue the principal places of petitioner's law practice were at robinson silverman and dickey greenbaum where petitioner had an office and a secretary spent most of his time and earned his livelihood for the reasons discussed herein we sustain respondent's determination on this issue issue unreported interest_income for respondent determined that petitioner failed to report interest_income of dollar_figure from the irving trust co petitioner asserts that he received dollar_figure of interest_income in and that he correctly reported that amount on his federal_income_tax return as a general_rule interest received by or credited to a taxpayer within the taxable_year including interest on savings or other bank_deposits constitutes gross_income and is fully taxable sec_1_61-7 income_tax regs at trial respondent submitted five forms totaling dollar_figure the forms to establish that petitioner has unreported income of dollar_figure for however the forms on which respondent relies refer to not to moreover none of the forms are from the irving trust co accordingly we hold that petitioner correctly reported his interest_income for issue theft_loss as a general_rule in computing taxable_income a taxpayer may deduct pursuant to sec_165 any loss sustained during the taxable_year including a loss arising from theft which is not compensated by insurance or otherwise if the taxpayer meets the requirements of sec_165 and the regulations thereunder if the theft_loss is not connected with a taxpayer's trade_or_business a deduction shall be allowed only to the extent that the amount of loss to the taxpayer arising from each casualty exceeds dollar_figure sec_165 at trial and on brief petitioner asserts that he is entitled to a dollar_figure theft_loss deduction not previously claimed on his return for camera equipment allegedly stolen from his car in march of petitioner however has not established that he has met the requirements of sec_165 entitling him to such a deduction petitioner did not submit a police report as evidence that the theft actually occurred nor did he submit receipts to establish the amount spent for each item accordingly petitioner has failed to carry the burden_of_proof on this issue issue sec_6651 a addition_to_tax for and respondent determined that petitioner pursuant to sec_6651 is liable for additions to tax of dollar_figure and dollar_figure respectively sec_6651 imposes an addition_to_tax for failure to timely file a federal_income_tax return unless it is shown that the failure is due to reasonable_cause and not due to willful neglect petitioner has the burden of proving that respondent's determination of the addition_to_tax is erroneous rule a welch v helvering u s pincite petitioner did not file his income_tax returns for and until date he failed to present any evidence that his failure to timely file was due to anything other than willful neglect accordingly we sustain respondent's determination on this issue issue sec_6653 addition_to_tax for and respondent determined that petitioner pursuant to sec_6653 is liable for additions to tax of dollar_figure and dollar_figure respectively sec_6653 imposes an addition_to_tax of percent of the underpayment if any part of the underpayment is due to negligence or intentional disregard of rules or regulations negligence is defined as lack of due care or the failure to do what a reasonable and ordinarily prudent person would do under the circumstances 85_tc_934 the burden is on petitioner to show that he acted reasonably and exercised due care id petitioner did not address the sec_6653 issue at trial or on brief therefore he failed to carry his burden_of_proof and we sustain respondent's determination on this issue to reflect the foregoing decision will be entered under rule
